                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                       EUGENE DIVISION




J.M. et al.,

               Plaintiffs,                                                  No. 6:18-cv-00739-YY
        V.
                                                                          OPINION AND ORDER
KARLA MAJOR, in her individual capacity,
et al.,

               Defendants.



MOSMAN,J.,

        On October 2, 2018, Magistrate Judge Youlee Yim You issued her Findings and

Recommendation (F&R) [37], recommending that the State Defendants' Motion to Dismiss [24]

should be GRANTED. Plaintiffs filed Objections to the F&R [43] and the State Defendants filed

a Response to the Objections [47].

                                          DISCUSSION

       The magistrate judge makes only recommendations to the comi, to which any paiiy may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The comi is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the

court is not required to review, de novo or under any other standard, the factual or legal


1 - OPINION AND ORDER
conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any pait of the F&R. 28 U.S.C. § 636(b)(l)(C).

       Plaintiffs bring a variety of claims arising out of alleged physical and sexual abuse by

their foster parents. Some of these claims (Claims Eight, Eleven, Twelve, and Thirteen) are

brought against what are collectively called the State Defendants. These defendants move to

dismiss Claim Eight for failure to adequately allege standing to seek injunctive relief. They

move to dismiss Claims Eleven, Twelve, and Thi1teen because the exclusive remedy for the

harms alleged therein lies in the Oregon Tort Claims Act, not the Vulnerable Persons Act (VP A)

(Or. Rev. Stat. § 124.100).

       The F &R recommends dismissal of Claim Eight with leave to rep lead and dismissal of

Claims Eleven, Twelve, and Thirteen with prejudice.

       Plaintiffs object. Beyond rehashing the arguments addressed in the F&R, Plaintiffs argue

that the F&R en-oneously accepts the mistaken assumption that the acts which purp01tedly

subject the individual State Defendants to liability under the VP A were done within the course

and scope of their state employment. But there is no mistake. The Complaint specifically

alleges each individual State Defendant was an Oregon Department of Human Services

employee acting in the course of his or her state employment. These allegations at the beginning

of the Complaint are specifically re-incorporated into the claims alleging violations of the VP A.




2 - OPINION AND ORDER
                                         CONCLUSION

       Upon review, I agree with Judge You's recommendation and I ADOPT the F&R [37] as

my own opinion. The State Defendants' Motion to Dismiss [24] is GRANTED. Plaintiffs'

request for equitable relief in Claim Eight is dismissed without prejudice and with leave to

amend within fourteen (14) days of this Order. Plaintiffs' Claims Eleven, Twelve, and Thirteen

are dismissed with prejudice.



       IT IS SO ORDERED.

       DATED this~ day of January, 2019.




                                                            Chief United States    ·




3 - OPINION AND ORDER
